EXHIBIT 16.1 March 26, 2010 Office of the Chief Accountant Securities and Exchange Commission Washington, D.C. 20549 Re: Change in Certifying Accountant Ladies and Gentlemen: We have read item 4.01 of Nuvilex Inc.’s Form 8-K dated March 26, 2010 and we agree with the statements therein concerning Gruber & Company, LLC. We cannot confirm or deny that M&K CPA’s PLLC was not consulted prior to their appointment as auditors. /ss/Gruber & Company, LLC Gruber & Company, LLC Lake Saint Louis, Missouri
